The only alleged error necessary for us to consider is that the court erred in sustaining defendants' demurrer to plaintiff's evidence. In considering this assignment of error, it will be remembered that the rule of law is that:
"A demurrer to the evidence not only admits the facts as proved to be true, but admits such facts as may be reasonably and rationally inferred from the facts proved. If there is evidence fairly tending to show each material averment of the petition, it is error to sustain a demurrer to plaintiff's evidence." (Myers v. Presbyterian Church of Perry,11 Okla. 551, 69 P. 876; Jaffray v. Wolf, 1 Okla. 312, 33 P. 945;Edmisson v. Drumm-Flato Commission Co. 13 Okla. 440,73 P. 958; Johnson v. Hayes, 6 Okla. 582, 55 P. 1068.)
Let us, then, determine whether plaintiff has adduced sufficient proof to establish his allegation that defendants, while acting as his agents in the purchase of the land in question, were acting, unknown to him, as the agent of the vendors, and that they received from them a commission as such. The testimony discloses that plaintiff was an elderly man, retired from business, living at Dayton, Ohio; that defendants, father and son, were living in Canadian county, Okla., and were the brother-in-law and nephew of plaintiff; that in the early 70's defendant M. D. Chillson, being then at work on a small salary, asked and obtained leave of the plaintiff to go to Nebraska and there act as plaintiff's agent in the care and management of some 6,000 acres of land owned by the plaintiff. In the course of years Chillson continued to do business for plaintiff, and it seems of recent years came to Canadian county, Okla., where he continued to buy and sell land as his agent. Their dealings were never satisfactory to plaintiff. Plaintiff found upon investigation of Chillson's books, through his bookkeeper, sent to Chillson for the purpose, that Chillson had sold some desirable farms belonging to plaintiff and had reinvested *Page 227 
the money in less desirable farms and had the deeds made out in his own name; that when he wrote to Chillson about deeding them back to him, under date of September 27, 1900, plaintiff soon thereafter received a reply that: "The farms mentioned cost $13,840. I consider it equitable if I retain them and a few thousand dollars besides." Negotiations followed, resulting in the following contract between them:
"DAYTON, Ohio, Jan. 4, 1901.
"DEAR MERRICK:
"Yours of the 19th containing deeds as mentioned reached me in due time. In order to avoid any further or future misunderstanding as to remuneration, I will here repeat the proposition that I made to Charles while here; i. e., that you receive $10,000 in full for services up to July 4, 1900, and from that date you are to draw a remuneration of $1,200 per year, and 2 per cent. on sales of land, and in addition to that Charles will receive $800 per year and 1 per cent. on sales of land, and in case any speculative transactions are made Chillson   Chillson will receive 25 per cent. of the net profits on the same.
"[Signed]                                    AMBROSE."
Acting under this contract, M. D. Chillson in the spring of 1902 went to Bay City, Tex., and negotiated for plaintiff a purchase of some, 23,000 acres of land of W. E. Austin   Co., as agents for one Kuykendall and others. In the course of the negotiations Chillson told W. E. Austin   Co. that he was a land agent himself, and from extensive experience he knew that divisions of commissions were frequently made, and that as a matter of professional courtesy this had been conceded to him in all purchases he had made, and he had come to require it and would not make a purchase without it, which W. E. Austin   Co. agreed to give him, for the reason, as they stated, that "half a loaf was better than no bread." Accordingly the land was bought and deeded to plaintiff and one Stoddard in consideration of something like $330,000, the exact amount not being material, which he paid, Chillson receiving on a division of commissions with W. E. Austin   Co. something like $5,000, the exact amount being unknown *Page 228 
and immaterial. Some time during the summer of that year plaintiff and defendants had a settlement of this matter. Plaintiff, not wishing to be annoyed with any 25 per cent. of net profits to be paid defendants on this deal, proposed, and defendants agreed to accept, $7,500 as their commission, $5,000 of which was to be paid to M. D. Chillson, the remaining $2,500 to his son, Charles Chillson. Accordingly, on August 29, 1903, at the request of M. D. Chillson, plaintiff sent to the First National Bank of Springfield, Ohio, and paid $5,000, and took up a note for that amount due from M. D. Chillson to the bank, and received the following receipt:
"Received from A. A. Plotner the sum of seventy-five hundred dollars ($7500.00) as commission in full for 25 per cent. net profit on lands purchased for his account in Matagorda county, Tex.
"[Signed]                  CHILLSON   CHILLSON, "By M. D. CHILLSON."
The remaining $2,500 was never paid Charles Chillson, for the reason that in February, 1904, he came to Dayton to see plaintiff, and there stated that at the time of the payment of the $5,000 to his father he thought it was all right, but since that time had concluded not to accept the $2,500 for his share, as he did not think it was right and he would not have it. This led plaintiff to investigate, which he did, and about the middle of March following ascertained positively for the first time that Chillson   Chillson had acted as agents of the vendors in the transaction, he having suspected as much September 1, 1903, at which time he had discharged them from his service.
The question then presents itself under this state of facts, which are undisputed, are defendants entitled to recover in this cause? We think not. Defendants were under obligation to plaintiff to buy this land for the lowest price consistent with honesty. W. E. Austin   Co. were under obligations to the vendors to get for it the best price fairly obtainable. In making this agreement with W. E. Austin   Co. to divide their commission with *Page 229 
defendants before they would buy defendants very well knew that the more they gave for the land the greater amount of money they would get on such division of commission with W. E. Austin   Co. This was a palpable fraud on the plaintiff, a violation of the contract of agency, a betrayal of trust, was against public policy, and forfeited defendants' right to commission from plaintiff in the transaction. This is well settled by the authorities.
In McKinley v. Williams, 74 Fed. 95, 20 C. C. A. 313, the court said:
"To permit the agent of a vendor to become interested as the purchaser or as the agent of a purchaser in the subject-matter of the agency inaugurates so dangerous a conflict between duty and self-interest that the law wisely and peremptorily prohibits it. An agent of a vendor, who speculates in the subject-matter of his agency, or intentionally becomes interested in it as a purchaser or as the agent of a purchaser, violates his contract of agency, betrays his trust, forfeits his commission as agent, and becomes indebted to his principal for the profits he gains by his breach of duty." (Citing numerous authorities.)
The same is unquestionably true as to the agent of the vendee. In Campbell v. Baxter, 41 Neb. 735, 60 N.W. 91, the court, quoting approvingly from a number of cases, said:
"* * * In Rice v. Wood, 113 Mass. 133, 18 Am. Rep. 459, * * * it was held: 'A broker acting for both parties in effecting an exchange of property can recover compensation from neither, unless his double employment was known and assented to by both.' Walker v. Osgood, 98 Mass., 348, 93 Am. Dec. 168. InBollman v. Loomis, 41 Conn. 581, it was held: 'The policy of the law forbids that a person acting as the friend and confidential adviser of a purchaser should at the same time be secretly receiving compensation from the seller for effecting the sale, and a contract for such compensation is void.' InMeyer v. Hanchett, 43 Wis. 246, it was held: 'One cannot act as agent for both seller and purchaser, unless both know of and assent to his undertaking such agency and receiving commissions from both.' Holcomb v. Weaver, 136 Mass. 265; Byrd v. Hughes,84 Ill. 174, 25 Am. Rep. 442; Atlee v. Fink, 75 Mo. 100, 43 Am. Rep. 385; Scribner v. Collar, 40 Mich. 375, 29 Am. Rep. 541." *Page 230 
In Wadsworth v. Adams, 138 U.S. 380, 11 Sup. Ct. 303, 34 L.Ed. 984, the court in its syllabus said:
"It is a condition precedent to the right of an agent to the compensation agreed to be paid to him that he shall faithfully perform the services he undertook to render; and if he abuses the confidence reposed in him, and withholds from his principal facts which ought, in good faith, to be communicated to the latter, he will lose his right to any compensation under the agreement, being no more entitled to it than a broker would be entitled to commissions who, having undertaken to sell a particular property for the best price that could be fairly obtained for it, becomes, without the knowledge of the principal, the agent of another, to get it for him at the lowest possible price."
In Bell v. McConnell, 37 Ohio St. 399, 41 Am. Rep. 528, the court said:
"Unless the principal contracts for less, the agent is bound to serve him with all his skill, judgment, and discretion. The agent cannot divide this duty and give part to another. Therefore, by engaging with the second he forfeits his right to compensation from the one who first employed him."
See, also, Chapman v. Currie, 51 Mo. App. 40; Tinsley v.Penniman, 12 Tex. Civ. App. 591, 34 S.W. 365; R. W. Raisin v.Rosa A. Clark, 41 Md. 158, 20 Am. Rep. 66; Collins v. McClurg,1 Colo. App. 348. 29 P. 299; Hunter Realty Co. v. MarthaSpencer, ante, p. 155, 95 P. 757.
The law thus announced is conceded by defendants, but it is urged that the same is not applicable; that this "* * * is not a question of commission on the sale or purchase of land that is involved in the controversy, but it is what was the amount agreed upon as 'net profits' on the 'speculative transaction' in the purchase of the Matagorda, Tex., land." It in effect is contended that defendant were not so much agents working on a commission derived from the purchase of this land as they were "partners" buying land and deriving their compensation in "net profits" after purchase and sale. The usefulness of this distinction fails to appear. In either event they would be agents of plaintiff, receiving a compensation from him, and owing to him in return *Page 231 
unswerving loyalty to his interests in the transaction. Anything short of that violated the contract existing between them and forfeited their right to compensation, whether the same was to be paid as commission when the land was bought or "net profits" when the land was sold. But this record discloses that before a resale of the land, and therefore before any "net profits" had accrued to defendants, and before their disloyalty to the trust had been discovered, they agreed to take the lump sum of $7,500 "as commission in full of 25 per cent. net profit" on these lands, and $5,000 was paid. It is clear that it was paid "as commission," and that the remaining $2,500 sued for is also commission which has been forfeited as a result of defendants' misconduct, and cannot be recovered in this action.
It follows that the court erred in sustaining the demurrer to plaintiff's evidence, and for that reason the case is reversed and remanded, with instructions to enter judgment in favor of the plaintiff.
All the Justices concur.